DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 8/20/2021. Claims 1-24 are pending in this application. Claims 13-24 are new. 
Allowable Subject Matter
2.	Claims 1-24 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a charge-storing gate electrode disposed over the first insulating film; a second insulating film disposed over the charge-storing gate electrode; a second gate electrode disposed over the second insulating film; a source electrode and a drain electrode disposed interposing the charge-storing gate electrode in a plane direction; a cell isolation region which is electrically inactive and disposed on the substrate; and a first gate electrode capacitively coupling with the charge-storing gate electrode with a third insulating film therebetween forming a first capacitor, wherein a conductive channel is formed at the interface between the first nitride semiconductor and the second nitride semiconductor, wherein the source electrode and the charge-storing gate electrode are electrically connected to each other by the conductive channel, wherein the drain electrode and the charge-storing gate electrode are electrically connected to each other by the conductive channel (claim 13), wherein charge is stored in the charge-storing gate electrode to adjust a the threshold voltage is a threshold value of a voltage applied to the second gate electrode or a voltage applied to the second gate electrode and the first gate electrode simultaneously at which the current flowing between the source electrode and the drain electrode through the conductive channel is cut off, wherein the charge is stored in the charge-storing gate electrode by an electron injection from the first gate electrode through the first capacitor, and wherein an electrical potential of the second gate electrode is higher than an electrical potential of the first gate electrode at the time the charge is stored in the charge-storing gate electrode by the electron injection from the first gate electrode through the first capacitor (emphasis added), as in the context of claims 1 & 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/28/21